Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Vasily A. Ignatenko, on June 21, 2022.

Amend claim 30, as shown below.
Cancel withdrawn claims 38 and 39.
30.	(Currently amended) A unit dosage form 
	(i) a compound selected from:

    PNG
    media_image1.png
    96
    187
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    87
    265
    media_image2.png
    Greyscale

	or a pharmaceutically acceptable salt thereof, and 
	(ii) a pharmaceutically acceptable carrier[[.]],
	wherein the unit dosage form is in the form of a tablet, capsule, or ampule suitable for direct administration to a subject, and 
wherein the unit dosage form comprises a therapeutically effective amount to provide protection against cyanide poisoning.

	Claims 30-34, 36, and 37 are allowed.  
	Claims 1-29, 35, 38, and 39 are canceled.

The following is an examiner’s statement of reasons for allowance:
The claimed compounds are well-known in the art.  However, they are not known or contemplated for administration to a subject.  Rather, they are most typically known as a reagent in the formation of an anticancer agent.  The instant claims, while being product claims, are formulated in a dosage form and amount that is not motivated by prior art because the prior art does not contemplated administration to a subject.  As such, the examiner cannot maintain a rejection in view of the agreed upon amendments set forth above.
	Claims 30-34, 36, and 37 are allowed.  
	Claims 1-29, 35, 38, and 39 are canceled.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED BARSKY whose telephone number is (571) 272-2795.  The examiner can normally be reached on Monday through Friday, 9:30 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571) 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628